Citation Nr: 0834474	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to February 
1981, and from September 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The claims file was subsequently transferred 
to the RO in Pittsburgh, Pennsylvania.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes affording the veteran a new VA examination under the 
facts and circumstances of this case.

A VA examination was afforded in September 2006.  However, 
the examination report did not contain certain information 
necessary to evaluate the claim under the relevant diagnostic 
criteria.  Indeed, the applicable Diagnostic Code, 7806, 
38 C.F.R. § 4.118, establishes ratings based on the percent 
of exposed area affected by the skin disorder.  The veteran 
contends that more than 20 percent of his feet are affected 
by his skin disorder.  However, the examiner did not comment 
on the percentage of the exposed area of the veteran's feet 
is affected by his skin disorder, and no other competent 
evidence of record provides this information.  Thus, another 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination to 
ascertain the nature and severity of his 
bilateral tinea pedis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The claims file must be 
made available to the examiner for review 
in associated with this examination.  The 
examiner should specifically describe the 
areas of the feet affected by the 
veteran's skin disorder and should state, 
to the extent feasible, what percentage 
of the entire body is affected by tinea 
pedis.  Additionally, the examiner should 
state what percentage of exposed area is 
affected by tinea pedis.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


